No.    86-13

               I N THE SUPREME COURT OF THE STATE OF MONTANA

                                                   1986




I N RE THE MARRIAGE OF
MORTY PAUL, FORNEY ,

                   P e t i t i o n e r and A p p e l l a n t ,

       and

SHELLY ANN FORNEY,

                   R e s p o n d e n t and R e s p o n d e n t .




APPEAL FROM:       D i s t r i c t C o u r t of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e C o u n t y of Y e l l o w s t o n e ,
                   T h e H o n o r a b l e C h a r l e s L u e d k e , Judge p r e s i d i n g .


COUNSEL OF RECORD:


       For A p p e l l a n t :

                   N y e & Meyer; J e r r o l d L .          Nye,    B i l l i n g s , Montana


       F o r Respondent :

                   Linda Harris,           B i l l i n g s , Montana




                                                  S u b m i t t e d on B r i e f s :   March 21,        1986

                                                      Decided:       A p r i l 17, 1986




                                                  Clerk
Mr. Justice John C. Harrison deliverec! the Opinion of the
Court.


          This is an appeal by the husband from a judgment of the
District        Court      of      the     Thirteenth          Judicial      District,
Yellowstone         County,     awarding        the     wife    maintenance        in   a
marriage of short duration.                We affirm.
          Appellant      Morty      Forney       ( "husband")        and    respondent
Shelly Forney ("wife") were married in February 1 9 8 4 after
having lived together since June 1 9 8 3 .                   The pa-rties separated
less than a year after their marriage in December 1 9 8 4 .                          The
husband filed his petition for dissolution of marriage in
January 1 9 8 5 .
          The   case was        tried to the District Court, sitting
without a jury, in September 1 9 8 5 .                During trial it was noted
that the marriage of the parties produced no children and
very little property.              The parties agreed. at trial that the
property        accumulated by           them during the course of their
marriage        should     be    distributed          between       them    with    each
retaining the property               in his or her own possession or
control.           The     husband       also    agreed        to    pay   the     joint
obligations         of   the    parties.          The    only       issue remaining,
therefore, was that of the wife ' s request for maintenance.
          At the time of trial, the wife was temporarily employed
as    a    child    therapist with          this      employment scheduled              to
conclude at the end of the month.                            The wife stated her
necessary monthly expenses were in the sum of $ 1 , 6 8 6                        and her
net       income    from     her     job    was       only     $1,000      per   month.
Therefore, she requested an award of maintenance from the
District Court in the amount of $500 per month for 1 6 months.
         The husband argued at trial that the wife was not
entitled     to    any    maintenance   because   after   the    parties
separated in December of 1984, the wife purchased a house and
a new car.        The husband argues these obligations pushed the
wife's monthly expenses beyond what she could afford while
earning $1,000 per month.          The husband strongly stated that
he should not be required to pay maintenance based on the
fact that        the wife chose to purchase things she could not
afford after the parties separated.
         The District Court considered the testimony of the
parties and entered its findings of fact, conclusions of law,
and decree of dissolution in November of 1985.            The District
Court concluded that the husband should pay maintenance to
the wife in the sum of $400 per month for a period of 16
months.     From this award of maintenance the husband appeals.
        The husband presents a single issue for review by this
Court:    Whether the award of maintenance to the wife in this
case was contrary to existing law?
        As the husband succinctly states, this case essentially
boils down to the question of whether or not the wife's
incurred expenses for a house and new vehicle after the
parties' separation were reasonable.          The husband claims the
wife chose to purchase a house ($685 a month) and a new car
which    she knew would        greatly exceed her    current monthly
income of        $1,000 when   combined with her other necessary
livinq expenses.         The husband argues the wife chose to buy a
house     over    cheaper    housing    possibilities,    such   as   an
apartment.        Further, the wife chose to purchase a new car
versus repairing her used car.          The husband claims the law in
Montana does not require him to pav, through maintenance, for
the     wife's       unnecessary     extravagances   after      the   parties
separated.
        The husband correctly points out the standards under
which a spouse may be granted maintenance in this state.
This Court in In Re Marriage of Korpela                (1985), 710 P.2d
1359, 42 St.Rep.              1912, stated that under S   40-4-203, MCA,
maintenance is allowed when the spouse seeking maintenance
meets both of the following requirements:                 (1)    the spouse
seeking maintenance lacks sufficient property to provide for
her   reasonable needs; and             (2) she is unable to support
herself through appropriate employment.              The husband argues
in the instant case neither of the above requirements were
used by the District Court in awarding maintenance to the
wife.    We disagree.
        In his findings of fact, Judge Luedke recognized the
unique problems the instant case presented.                  Judge Luedke
also specifically recognized the appropriate standards for
awarding maintenance in this state including the additional
factor not mentioned by the husband wh.ich is the ability of
the husband to pay maintenance and s t . i l l meet his own needs.
See, Korpela, 710 P.2d 1360.              As Judge Luedke explained in
his finding of fact no. 7:
            The parties have accomplished their own
            division of property, leaving as the real
            issue in this case the respondent's
            request for an award of maintenance for a
            sixteen month period. She seeks $500 per
            month, for a total of $8,000. Unlike the
            usual situation, where such a request is
            grounded upon the needs - - requesting
                                      of the
            party and the ability - - other party
                                     of the
            - wav, res~ondent'sbasis for such award
            to   L    Z   I




            is founded primarily upon her claim that.
            she lost money through the marriage and
            wants to be reimbursed. In that way, her
            request is as much an item of property
            settlement as it is of maintenance,
            although it is to be recognized that the
            marriage i.s still i-n force and petitioner
             has given no support to respondent since
             the separa.tion. (Emphasis added.)
         We find, and the record supports, that the District
Court    correctly     recognized   the   appropriate standards for
awarding maintenance under Montana law and also correctly
applied these standards to the facts of the instant case.
The lower court recognized that the wife lacked sufficient
property to provide for her reasonable needs and also that
she   was    unable     to   support   herself   through   appropriate
employment because her          job was scheduled. to end shortly.
Further, the lower court recognized that the husband had the
financial resources to pay maintenance and still meet his own
needs.
         Finally, with regard to the house and car purchased hv
the wife after the separation of the parties, the District
Court concluded, and we agree, that these expenses were not
unreasonable.        It appears that although the husband strongly
argued at trial that the wife's house and car purchases were
extravagant, he provided nothing or little to Judge Luedke to
establish just what would be a reasonable expense for the
wife's     housing    and    transportation   needs.   Judge   Luedke
concluded, and the record supports, that these expenses were
not unreasonable in 1-ight of the financial situation of the
parties.
         Lastly, it is important to note that the District Court
had great latitude in awarding maintenance to the wife.            As
this Court stated:

            The determination of maintenance and the
            amount of maintenance are matters within
            the broad discretion of the District
            Court which this Court will not disturb
            unless clearly erroneous.     In Re the
            Marriage of Schenck (Mont. 1984), 692
P.2d 6, 9, 41 St.Rep. 2137, 2139. The
            findings and conclnsions indicate the
             employment of conscientious judgment in
             arriving at a substantially just result.
             In Re the Marriage of Laster (1982), 197
Mont. 470, 643 P.2d 597, 601, 39 St.Rep.
             737, 740.
Korpela, 710 P.2d at 1361.
      In conclusion, we hold the District Court's award of
maintenance in this action was properly made and supported by
the record.      We also find that the lower court employed
"conscientious judgment in arriving at a substantially just
result" in a case where a just result was diffj-cult to
achieve.
      The judament of the Dist




We Concur:        /